UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4876


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ASHLEY TERRELL BROOKS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District   of  North   Carolina,  at  Charlotte.     Robert J.
Conrad, Jr., Chief District Judge. (3:06-cr-00115-RJC)


Submitted:    September 30, 2008            Decided:   October 14, 2008


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Cohen,    Wilmington,  North  Carolina,   for  Appellant.
Gretchen C. F. Shappert, United States Attorney, Adam Morris,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ashley     Terrell       Brooks     pled    guilty     without      a    plea

agreement to possession of a firearm by a convicted felon.                              The

district court sentenced Brooks to 180 months in prison.                             Brooks

timely appealed.

             Brooks first contends that his guilty plea was not

knowing and voluntary because, at his plea hearing, both the

Government    and     defense     counsel       misinformed       him   regarding      his

status as an armed career criminal.                In order to enter a knowing

and    voluntary    guilty    plea,     a    defendant     must     know   the       direct

consequences of his guilty plea.                  Brady v. United States, 397

U.S. 742, 755 (1970); Cuthrell v. Dir., Patuxent Inst., 475 F.2d

1364, 1365 (4th Cir. 1973).                 “Direct consequences” are defined

“as those having a ‘definite, immediate and largely automatic

effect on the range of the defendant’s punishment.’”                         Bryant v.

Cherry, 687 F.2d 48, 50 (4th Cir. 1982) (quoting Cuthrell, 475

F.2d at 1366).        Under Fed. R. Crim. P. 11(b)(1)(I), a defendant

must    be   informed    of     any    mandatory        minimum    penalty    for      his

offense.

             Although the Government and defense counsel expressed

belief at the Fed. R. Crim. P. 11 hearing that Brooks was not an

armed career criminal, both defense counsel and the magistrate

judge noted that it was a possibility and the magistrate judge

took great pains to ensure that Brooks understood that he might

                                            2
qualify as an armed career offender and, if he did, he faced a

mandatory minimum sentence of fifteen years in prison.                             Brooks

stated at the plea hearing that he understood the situation and

he is now bound by his statement.                 See Beck v. Angelone, 261

F.3d 377, 395-96 (4th Cir. 2001) (absent “clear and convincing

evidence” to the contrary, defendant is bound by statements made

under oath at Rule 11 hearing).             We therefore find that Brooks’

guilty plea was knowing and voluntary.

              Brooks also argues that counsel was ineffective for

failing   to    advise   him   that    he   qualified      as    an       armed    career

criminal and therefore faced an enhanced penalty.                               Claims of

ineffective assistance of counsel generally are not cognizable

on direct appeal.        United States v. King, 119 F.3d 290, 295 (4th

Cir. 1997).       Rather, to allow for adequate development of the

record,   a    defendant   must    bring    his   claims        in    a    28    U.S.C.A.

§ 2255    (West   Supp.    2008)      motion.       Id.;    United          States     v.

Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).

              To prevail on a claim of ineffective assistance of

counsel, a defendant must demonstrate both that his attorney’s

performance fell below an objective standard of reasonableness

and   that     counsel’s    deficient       performance         was       prejudicial.

Strickland v. Washington, 466 U.S. 668, 687 (1984).                         To satisfy

the prejudice prong of the Strickland test in the context of a

guilty plea, a defendant “must show that there is a reasonable

                                        3
probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.”                            Hill

v. Lockhart, 474 U.S. 52, 59 (1985).

            Here,      the    record     does      not    conclusively      show      that

Brooks was denied effective assistance of counsel.                            Assuming

arguendo that counsel was or should have been aware at the time

of   Brooks’   guilty        plea   that    Brooks       qualified    for    the     armed

career    criminal      designation        and    should    have     so    advised      his

client, Brooks was not prejudiced by the alleged error.                                 The

magistrate judge warned Brooks at the plea hearing that he might

be subject to the armed career criminal enhancement and, even

with this knowledge, Brooks elected to plead guilty.                        Because it

does not appear conclusively from the record that counsel was

ineffective, Brooks’ claim is not cognizable on direct appeal.

            Brooks also asserts that the district court failed to

adequately     state    the    reasons      for    the    sentence    imposed      or   to

sufficiently consider mitigating circumstances.                           We find this

claim to be meritless.

            This     court      reviews      the     sentence      imposed      by      the

district court for abuse of discretion.                    Gall v. United States,

128 S. Ct. 586, 597 (2007); United States v. Pauley, 511 F.3d

468, 473 (4th Cir. 2007).            The appellate court must first ensure

that the district court committed no “significant” procedural

errors,    such        as     “failing      to      calculate        (or    improperly

                                            4
calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting

a   sentence   based     on   clearly    erroneous   facts,     or    failing      to

adequately     explain        the     chosen   sentence     —   including          an

explanation for any deviation from the Guidelines range.”                     Gall,

128 S. Ct. at 597.

             If the appellate court concludes that the sentence is

“procedurally sound,” the court then considers the substantive

reasonableness      of        the     sentence.       Id.            “Substantive

reasonableness review entails taking into account the ‘totality

of the circumstances, including the extent of any variance from

the Guidelines range.’”             Pauley, 511 F.3d at 473 (quoting Gall,

128 S. Ct. at 597).

             In this case, the district court correctly calculated

the guideline range, treated the guidelines as advisory, and

considered the § 3553(a) factors before imposing a sentence at

the bottom of the guideline range and at the statutory mandatory

minimum.     Because the sentence was within the guideline range,

we afford it a presumption of reasonableness which Brooks has

failed to rebut.         United States v. Go, 517 F.3d 216, 218 (4th

Cir. 2008); see Rita v. United States, 127 S. Ct. 2456, 2462-69

(2007)     (upholding    presumption      of   reasonableness        for    within-

guidelines     sentence).       Therefore,     we   are   satisfied        that   the



                                          5
sentence was reasonable and the district court did not abuse its

discretion in imposing it. 1

               For these reasons, we affirm Brooks’ conviction and

sentence. 2       We dispense with oral argument because the facts and

legal       contentions   are   adequately   presented    in   the    materials

before      the   court   and   argument   would   not   aid   the   decisional

process.

                                                                       AFFIRMED




        1
      Brooks also cursorily asserts that his sentence enhancement
under the Armed Career Criminal Act, 18 U.S.C.A. § 924(e)(1)
(West 2000 & Supp. 2008), violates the Sixth Amendment because
his prior convictions were not submitted to a jury, proved
beyond a reasonable doubt, or admitted by him.           We have
previously rejected this argument. United States v. Cheek, 415
F.3d 349, 352-54 (4th Cir. 2005); see also United States v.
Thompson, 421 F.3d 278, 283 (4th Cir. 2005).
        2
      We grants Brooks’ motion to file a pro se supplemental
brief and find the claims therein to be without merit.



                                       6